Citation Nr: 0919387	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-16 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an automobile and adaptive equipment, or for 
adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1958 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

Per the Veteran's request made via a notation on her June 
2008 VA Form 9, the Veteran was scheduled for a local hearing 
before a Decision Review Officer in December 2008.  However, 
the Veteran failed to appear at the hearing scheduled on her 
behalf, and has not shown good cause for her absence.  
Supplemental statement of the case, January 2009.  As such, 
the Board finds that by failing to appear at the scheduled 
local hearing, the Veteran has effectively withdrawn her 
request for a hearing, and the Board will proceed with the 
appeal.  Cf. 38 C.F.R. § 20.702(d) (2008) (requiring the same 
outcome in the event of a Veteran's failure to appear at a 
Board hearing).  

The Board also notes that a July 2007 VA examination and a 
June 2007 VA extended care referral within the claims file 
raise the issue of entitlement to special monthly 
compensation based upon need for the aid and attendance of 
another person or upon housebound status.  As such, this 
claim of entitlement to special monthly compensation is 
hereby referred back to the RO for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to an 
automobile and adaptive equipment, or for adaptive equipment 
only, is ready for final adjudication.  See 38 C.F.R. § 19.9 
(2008).  Although the Board sincerely regrets the delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.

A Veteran is entitled to financial assistance for an 
automobile and/or adaptive equipment if due to a service-
connected disability, that Veteran has anatomical loss or 
permanent loss of use of one or both feet, one or both hands, 
or permanent impairment of vision in both eyes.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 
3.808 (2008).

In the present case, the Veteran asserts that she has 
experienced increasing difficulty with ambulation, such that 
she is entitled to an automobile and adaptive equipment or 
for adaptive equipment only.  Service connection is currently 
in effect for bilateral hearing loss, cerebral dysrhythmia 
with associated seizure equivalent, chronic bronchitis with 
pulmonary fibrosis, and degenerative disc disease (DDD) of 
the spine with traumatic arthritis at the levels of L5-S1 and 
C5-C7.  The lumbosacral spine disability is currently 
evaluated as 40 percent disabling, and the cervical spine 
disability is currently evaluated as 20 percent disabling.  
The combined total evaluation is 80 percent, and the Veteran 
is also in receipt of compensation based upon the 
unemployability of the individual.  Rating decision code 
sheet, August 2007.  

A July 2007 VA examination states that the Veteran is 
wheelchair bound, but is able to transfer with assistance and 
is able to ambulate to a limited extent through her home with 
the aid of a walker and assistance.  A subsequent December 
2007 VA medical notation indicates that the Veteran is no 
longer able to walk unassisted and requires a motorized 
scooter for mobility due to her disabling rheumatoid 
arthritis.  There is an additional notation that the 
Veteran's functional status continues to worsen and had 
noticeably worsened between May 2006 and December 2007.  As 
such, the Board finds that the July 2007 VA examination may 
no longer present an accurate picture of the Veteran's 
current level of functional loss.  

Furthermore, the Board finds that the medical specificity of 
the central question in this case requires a medical rather 
than a legal determination.  Specifically, VA must establish 
whether the Veteran experiences functional loss of the 
extremities due to her service-connected disabilities such 
that no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  38 C.F.R. § 4.63(2008); 
Tucker v. West, 11 Vet. App. 369, 373 (1999).  To this end, a 
contemporaneous VA examination and medical opinion are 
required.  

In addition, the Veteran asserts that medical records from a 
Dr. T pertaining to loss of use of the hands, and records 
from an outside physician, Dr. S, to whom she was referred by 
VA have not been properly considered.  See VA Form 9, June 
2008.  Private treatment records prepared by these physicians 
do not appear to be associated with the claims file and 
should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that all relevant VA medical 
records are associated with the claims 
file, specifically to include all 
treatment conducted by private 
physicians or care providers to whom 
the Veteran was referred by VA and all 
records since June 2007.  Duplicates of 
outpatient records currently contained 
within the claims file need not be 
resubmitted.

2.  If necessary, contact the Veteran 
to obtain consent and authorization to 
release medical information from any 
private medical provider with knowledge 
of the severity of her service-
connected musculoskeletal disabilities, 
specifically to include Drs. S & T 
identified on the June 2008 VA Form 9 
within the claims file.  Contact any 
duly identified and authorized 
physician to obtain the relevant 
medical records.  

3.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

4.  AFTER the above development is 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
severity of her mobility impairment.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:

(a)  Determine if this Veteran currently 
has permanent loss of use of one or both 
feet, or of one or both hands due to a 
service-connected disability.  

The examiner is advised that pursuant 
to 38 C.F.R. § 4.63, the determination 
regarding loss of use must be made on 
the basis of the actual remaining 
function of the hand or foot and 
whether certain functions of the hand 
(such as grasping, manipulation, etc.) 
or foot (such as balance and 
propulsion) could be accomplished 
equally well by an amputation stump 
with prosthesis. 

(b) Determine if one or more of the 
Veteran's service-connected 
disabilities results in mobility 
impairment analogous to ankylosis of 
one or both knees or one or both hips.  

5.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, she 
and her representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and her representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



